Case 2:20-cv-05708-JAK-RAO Document 36 Filed 04/28/21 Page 1 of 2 Page ID #:187



    1
    2
    3
    4
    5
    6
    7                     UNITED STATES DISTRICT COURT
    8                    CENTRAL DISTRICT OF CALIFORNIA
    9
        KEIVAN SARRAF, DDS, INC.,       )    CASE NO. 2:20-cv-05708-JAK-RAO
  10    individually and on behalf of all
                                        )
        others similarly situated,      )
  11                                    )    ORDER RE JOINT STIPULATION
                            Plaintiff,  )    FOR DISMISSAL (DKT. 35)
  12        v.                          )
                                        )    JS-6
  13    RAYMOND J. MAGNO d/b/a
        ECOBEAR and d/b/a ECOBEAR       )
        BIOHAZARD CLEANING              )
  14
        COMPANY and EMILY KIL d/b/a )
  15    ECOBEAR and ECOBEAR             )
        BIOHAZARD CLEANING              )
  16    COMPANY,                        )
                                        )
  17                        Defendants. )
                                        )
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-05708-JAK-RAO Document 36 Filed 04/28/21 Page 2 of 2 Page ID #:188



    1         Based on a review of the Joint Stipulation for Dismissal (the Stipulation” (Dkt.
    2   35)), sufficient good cause has been shown for the requested relief. Therefore, the
    3   Stipulation is APPROVED, and this action is DISMISSED WITH PREJUDICE
    4   as to the individual claims brought by Plaintiff Keivan Sarraf, DDS, Inc. All class
    5   claims alleged against Defendants are DISMISSED WITHOUT PREJUDICE.
    6   Each party shall bear their own attorney’s fees, costs and expenses.
    7
              IT IS SO ORDERED.
    8
              Dated: April 28, 2021
    9
  10
                                               ________________________________
  11
                                               John A. Kronstadt
  12                                           United States District Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
